DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 11-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2003/0144643 to Jarpenberg.
Regarding Claims 11-18 and 20-24
	Jarpenberg teaches an absorbent article including front region, a crotch region and a rear region, the article having a first side edge and a second side edge and further comprising, a first elasticated waist panel disposed in the front region and a second elasticated waist panel disposed in the rear region and spaced from the first elasticated waist panel (Jarpenberg, abstract, figures 1-12, paragraph [0081]). Jarpenberg teaches an absorbent panel comprising an outer cover, a liner and an absorbent body disposed between the outer cover and the liner, spanning and connecting the front and back waist panels (Id., paragraphs [0081]-[0086]). 
Jarpenberg teaches that the first and second elasticated waist panels contain a first layer of material and a second layer of material bonded to the first layer of material by a plurality of bonds arranged in bond grouping and aligned in bond grouping rows and an of elastomeric strand extending in a lateral direction and disposed between the layers and between a first and second bond forming the first bond grouping (Id., fig. 8). Jarpenberg teaches that the distance between the first and second bonds is less than the un-tensioned diameter of the elastomeric strand (Id.). Jarpenberg teaches a plurality of elastomeric strands extending through bonds of different bond groupings, the bonds of which are spaced apart in a lesser distance than the diameter of the un-tensioned strand (Id.). Jarpenberg teaches that the first bond grouping spaced from bond groupings longitudinally above and below the first bond grouping by a distance greater than the un-tensioned diameter of the elastomeric strand (Id.). Jarpenberg teaches that the bond groupings may comprise two bonds (Id.). Jarpenberg teaches that a second bond grouping may be positioned in a bond grouping row longitudinally adjacent to the bond grouping row containing a first bond grouping wherein a portion of a longitudinal extent of the second bond grouping overlaps a portion of a longitudinal extent of the first bond grouping in the lateral direction (Id.). Jarpenberg further teaches that the bond groups of the second bond group may be disposed in unequal lateral distances from bond groupings of the first bond group row (Id.). Jarpenberg teaches that the lateral extents of the bond groupings of the second bond grouping row do not overlap the lateral extents of the bond groupings of the first bond grouping row in the longitudinal direction (Id.). Jarpenberg teaches that a third and fourth bond grouping row may exist wherein the lateral extents of the bond groupings of the third bond grouping row do not overlap the lateral extents of the bond grouping in the first bond grouping row in a longitudinal direction, and a fourth bond grouping wherein the lateral extents do overlap in a longitudinal direction. Jarpenberg teaches that there may be overlap between the longitudinal extent of the longitudinally superior bond of the second grouping and the longitudinal extent of the longitudinally inferior bond of the first bond grouping between 0 and 100% of a longitudinal height of the longitudinally inferior bond of the first grouping (Id.). 
	Regarding the bond grouping being formed of two bonds, three bonds, and various other claimed grouping arrangements, the designation of bond group is arbitrary so long as two bonds which surround an elastomeric strand are included within each group, therefore multiple distributions of bond groupings exist within the scope of the prior art combination. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786